Order, Supreme Court, New York County (Carol R. Edmead, J.), entered October 27, 2009, which granted defendants’ motion for summary judgment dismissing plaintiffs claim for punitive damages, unanimously affirmed, without costs.
In connection with a pending action for dissolution of defendant Sam-Fay Realty Corp., in which waste and diversion of corporate assets were alleged against plaintiff, defendants, the remaining shareholders, withheld from plaintiff, but not from themselves, a cash distribution from the sale of assets, pending the court’s direction. Even accepting the ill will plaintiff imputes to them, defendants’ conduct does not meet “the very high threshold of moral culpability” necessary to allow punitive damages, such as “a wanton or reckless disregard of plaintiff’s rights” (Giblin v Murphy, 73 NY2d 769, 772 [1988] [internal quotation marks and citation omitted]). Concur—Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ. [Prior Case History: 2009 NY Slip Op 322390J).]